108 F.3d 1382
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.John D. LOCKHART, Appellant,v.Donna G. ADAMS, Registered Nurse;  Christian Kolom, HealthServices Administrator, Appellees.
No. 96-2398.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 27, 1997.Decided March 10, 1997.

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
John D. Lockhart, an inmate at Farmington Correctional Center, appeals from the order denying his motion for a temporary restraining order/preliminary injunction enjoining the disclosure of his psychiatric records in this action brought under 42 U.S.C. § 1983.


2
Finding no error in the district court's1 finding that Lockhart has waived any psychiatrist-patient privilege by putting his psychological condition into issue, we affirm the order.


3
See 8th Cir.  Rule 47B.



1
 The Honorable Charles A. Shaw, United States District Judge for the Eastern District of Missouri